Citation Nr: 1526211	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  13-29 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure in service.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder and depression.

3.  Entitlement to service connection for retinopathy, to include as secondary to service-connected diabetes mellitus.

4.  Entitlement to an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy prior to April 28, 2014.

5.  Entitlement to an initial rating in excess of 10 percent for left lower extremity peripheral neuropathy prior to April 28, 2014.



REPRESENTATION

Appellant represented by:	Daniel Smith, Esquire


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to March 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  Therein, the RO denied service connection claims for PTSD, retinopathy, ischemic heart disease, and cataracts, and granted service connection for right and left lower extremity peripheral neuropathy, assigning separate initial 10 percent evaluations, effective from August 31, 2010.  A Notice of Disagreement as to all aforementioned claims was received in November 2011.  

In December 2011, the Veteran elected to withdraw the service connection claim for cataracts from further consideration.  However, subsequently, it appears that the Veteran's attorney has re-raised the matter as mentioned in the October 2014 statement of issues.  For purposes of clarification, this matter is not pending in appellate status before the Board, as suggested by the Veteran's attorney, and to the extent that the Veteran now wishes to re-raise it - it is referred herein for further AOJ action as appropriate.  The issue of entitlement to service connection for cataracts (which may require the presentation of new and material evidence to reopen it) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

Also while the appeal was pending, a rating decision was issued in May 2014, granting increased ratings of 20 percent for right and left lower extremity peripheral neuropathy, effective from April 28, 2014.  The Veteran's attorney has indicated that the Veteran "does not challenge" the disability rates assigned from April 28, 2014, forward (October 2014 argument).  Accordingly, as those issues are not being pursued on appeal, only the issues of entitlement to initial ratings in excess of 10 percent for right and left lower extremity peripheral neuropathy prior to April 28, 2014, are in appellate status.

The original issue on appeal relating to the service connection claim for PTSD has been expanded to include other psychiatric conditions, to include diagnosed depression.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").  Thus, the Board has recharacterized the issue as shown on the title page.  Additional development is warranted as to this claim, as discussed in the remand.  

In addition to the physical claims folder, additional documents are located in the Veteran's Virtual VA and VBMS paperless claims processing files.  Based on documents in the VBMS file dated in 2015, it appears that there is a pending TDIU claim, for which a rating decision has not yet been issued, as it appears that the RO is well aware of this pending claim and has begun action on it, it need not be referred.  Any future consideration of this case should take into consideration the existence of these electronic records.  

The issue of entitlement to service connection for a psychiatric disorder, to include PTSD and depression, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and exposure to herbicides including Agent Orange is presumed.   

2.  Probative competent evidence does not establish that any form of ischemic heart disease has been diagnosed at any time in or post-service.

3.  Probative competent evidence does not establish that active/symptomatic retinopathy, productive of disability and related to service-connected diabetes, has been diagnosed at any time in or post-service.

4.  From August 31, 2010 (the effective date of service connection) until April 27, 2014, impairment caused by the Veteran's right lower extremity neuropathy most closely approximates mild incomplete paralysis of the sciatic nerve.

5.  From August 31, 2010 (the effective date of service connection) until April 27, 2014, impairment caused by the Veteran's left lower extremity neuropathy most closely approximates mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for retinopathy, to include as secondary to diabetes have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

3.  The criteria for an initial rating in excess of 10 percent for right lower extremity at any time prior to April 28, 2014, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.120, 4.124a, Diagnostic Code 8520 (2014). 

4.  The criteria for an initial rating in excess of 10 percent for left lower extremity at any time prior to April 28, 2014, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.120, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103 , 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with re-adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in October 2010 and February 2011.

Neither the Veteran nor his attorney has alleged or demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the statements made by the Veteran and his attorney demonstrate actual knowledge of the elements necessary to substantiate the claims.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim). 

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to this adjudication in the supplemental statement of the case issued in May 2014.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence, but added additional evidence to the file in October 2014, which was accompanied by a waiver.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The Court of Appeals for Veterans Claims (Court) has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Service connection for certain specified diseases, including forms of ischemic heart disease such as coronary artery disease, may also be granted on a presumptive basis due to herbicide exposure, provided the disease manifests to a compensable degree within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

Even where service connection cannot be presumed, service connection may still be established on a direct basis. See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A. Ischemic Heart Disease

The Veteran filed a service connection claim for enlarged heart and irregular heart beat in November 2010, to include as secondary to a service-connected condition, or as a result of Agent Orange exposure in service.  

The Veteran's DD Form 214 indicates that he served in Vietnam, and reflects receipt of a Vietnam Service Medal and Vietnam Campaign Medal.  

The service treatment records (STRs) include a May 1965 enlistment examination report which showed that clinical evaluation of the heart was normal.  The March 1967 separation examination report also reflects that clinical evaluation of the heart was normal and that the Veteran subjectively noted having chest pain.  The records are negative for any diagnosed heart condition, and do not show indications of an enlarged heart or irregular heartbeat.  

Social Security records reflect that in May 1996, the Veteran was admitted for private hospitalization due to symptoms of uncontrolled hypertension and chest pain.  At that time, it was noted that the Veteran had multiple risk factors for coronary artery disease.  The records do not reflect that any heart condition aside from hypertension was diagnosed.  

Private medical records dated from 2004 to 2006 reveal continued notations of high blood pressure and treatment for hypertension, but do not include a diagnosed heart condition.  Service connection for hypertension, to include as a result of herbicide exposure was denied in a final rating decision of May 2007.  

Private medical records dated from January 2009 to August 2010 are negative for any diagnosis of a heart condition.  

A VA heart condition examination was conducted in April 2013 and the claims file was reviewed.  The report mentioned that the Veteran had a history of palpitations and hypertension and that there were no EKG's of record.  The examiner documented that the Veteran did not have: myocardial infarction, pericardial adhesions, an infectious heart condition, congestive heart failure, or cardiac arrhythmia, and had no heart valve condition.  Testing revealed no evidence of cardiac hypertrophy or dilation.  The examiner concluded that the Veteran had no heart condition other than hypertension, and no qualifying ischemic heart disease.  

Analysis

The Veteran asserts that his claimed ischemic heart disease is related to his active service, including on a presumptive basis due to exposure to herbicides. 

The Veteran's DD Form 214 indicates that he served in Vietnam and received a Vietnam Service Medal and Vietnam Campaign Medal.  Therefore, the Veteran is presumed to have been exposed to herbicides during his Vietnam service.  38 C.F.R. § 3.307(a)(6)(iii).  Moreover, there is no affirmative evidence to establish that the Veteran was not exposed to herbicides during active service.  Id. 

The specific statute pertaining to claimed Agent Orange exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant thereto stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e).  This regulation was amended effective August 31, 2010, to add, in relevant part, ischemic heart disease, to include manifested by atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  75 Fed. Reg. 53202 (August 31, 2010).  For purposes of the aforementioned section, the term ischemic heart disease does not include hypertension, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e), Note 3 (effective August 31, 2010).

With respect to the Veteran's service connection claim for ischemic heart disease, the element of current disability is lacking.  Regardless of the theory of entitlement raised, the record does not contain a diagnosis of any form of ischemic heart disease made at any time during service or post-service. 

A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain, supra.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that there must be "medically competent" evidence of a current disability although "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277

Here, the file contains a competent medical opinion, issued by a VA examiner in 2013, specifically finding no evidence of any form of ischemic heart disease, nor even incidental evidence of an enlarged heart and irregular heartbeat.  The Board finds no adequate basis to reject this competent medical opinion based on a lack of credibility or probative value, nor has any contrary competent medical evidence been provided on this point.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In this regard, the Board points out that the Veteran is not competent to provide a diagnosis of ischemic heart disease or coronary artery disease; as to do so requires complex medical expertise that the Veteran fails to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, the Veteran's assertions, to the limited extent made, that he has ischemic heart disease or coronary artery disease, are of no probative value. 

As the preponderance of evidence is against a finding that the Veteran has any form of ischemic heart disease, to include coronary artery disease, due to herbicide exposure or otherwise, the claim need not be analyzed further.  There is no reasonable doubt to be resolved, and the appeal must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B. 
Retinopathy

In August 2010, the Veteran filed service connection claims for diabetic retinopathy and cataracts.  

A review of the Veteran's STRs reveals that on enlistment examination of May 1965, right eye vision was 20/20 and left eye vision was 20/200; impairment of near vision was also documented.  Amblyopia due to high refractive error was assessed.  Defective vision and near vision were noted.  An August 14, 1965 entry indicates that the Veteran had eye problems described as strain, as well as pain and pressure behind the eyes.  It was noted that he was found to have 20/200 vision in the left eye, with amblyopia due to high refractive error.  In September 1965, the Veteran was seen for symptoms of a 3-week history of left eye swelling and it was noted that he had been hit in the face with a buck shot several months previously.  In late September 1965, the Veteran was seen by ophthalmology - surgical clinic, at which time surgery was not recommended as it was explained that excision would not guarantee relief from edema and the resulting scar could be more indurated than the present one.  The March 1967 separation examination report reveals that right eye vision was 20/20 and left eye vision was 20/100. 

Social Security records include a 1996 medical assessment indicating that the Veteran was legally blind in the left eye and reflecting that best corrected vision was 20/15 in the right eye and 20/200 in the left eye.  

The Veteran was seen by VA optometry in September 2010.  He complained of bilateral blurry vision and watery eyes.  Longstanding left eye amblyopia was noted as was a medical diagnosis of diabetes.  Corrected vision was 20/20 in the right eye and 20/100 in the left eye.  The examiner concluded that there was no evidence of diabetic neuropathy.     

A VA eye examination was conducted in December 2010.  The Veteran noted that his eyes were watery and that he felt right eye pressure and sometimes it had trouble focusing.  Right eye far corrected vision was 20/25, and uncorrected vision was 20/70; near corrected vision was 20/25, and uncorrected vision was 20/200.  Left eye far corrected vision was 20/70, and uncorrected vision was 20/400; near corrected vision was 20/100, and uncorrected vision was 20/400.  Diagnoses of immature cataracts and no active diabetic retinopathy in either eye were made.  

The file includes a private optometry report of October 2011.  The narrative indicated that the Veteran needed a diabetic medical report to submit to his attorney to obtain benefits.  The examiner noted cataract formation and mentioned that the Veteran showed background diabetic retinopathy; specific findings supporting that assessment were not identified.   

Analysis

The Veteran asserts that he has diabetic retinopathy as a result of service, specifically as secondary to his service-connected diabetes mellitus.

The Board finds that the preponderance of the evidence is against the Veteran's claimed retinopathy, to include as secondary to service-connected type II diabetes mellitus.  At the outset, the Board notes that other eye conditions such as cataracts were diagnosed in October 2011; service connection was separately claimed for cataracts and that claim was denied in a final rating decision of June 2011, following which no appeal was pursued (see December 2011 cancelled claim form). 

With regard to the diagnosis of amblyopia made in service, this was attributed to high refractive error.  Under 38 C.F.R. 1§ 3 .303(c), congenital or developmental abnormalities, and refractive error of the eye, are not considered diseases or injuries within the meaning of applicable legislation governing the awards of compensation benefits.  The Board points out refractive error of the eyes due to such eye disorders as myopia, presbyopia and astigmatism are not disabilities for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9; McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  While service connection may be granted, in limited circumstances, for superimposed disability on a constitutional or developmental abnormality (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no evidence that such occurred in this case, nor have the Veteran or his attorney presented any such evidence of asserted such.  

With respect to the Veteran's service connection claim for retinopathy, the element of current disability is lacking.  The Board emphasizes that Congress specifically has limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of a diabetic retinopathy; there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). 

In this regard, VA eye examinations of September and December 2010 both failed to reveal any indication for diabetic retinopathy and were negative for that diagnosis.  A private examination report of October 2011 reveals an assessment of background diabetic retinopathy and it is on this basis that the Veteran's attorney maintains that service connected must be granted.  As an initial matter, the Board points out that the private medical examiner who wrote the October 2011 failed to identify any findings or basis supporting her assessment.  

Moreover, and of even greater significance, is the fact that diabetic retinopathy and background diabetic retinopathy are not interchangeable conditions and are not the same thing.  For purposes of clarification, as explained by www.diabetesnet.com, background diabetic retinopathy, (BDR) is named appropriately because it sits in the background, not itself a danger to vision, but instead as a warning sign that serious damage may be starting.  That source explains that 80% of people who have had diabetes for over 20 years have some BDR, but only about 1 out of every 4 or 5 of those with BDR will eventually suffer measurable vision impairment.  BDR is an early stage of damage that is visible before vision is endangered and before any symptoms are present.  

The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  In essence, as BDR is a pre-condition associated with and productive of no active symptoms, as such, it fails to be a disability.  In contrast, a diagnosis of diabetic retinopathy would, if made, indicate the presence of a disability, with associated actual physical symptomatology and impairment.  However, no such diagnosis has been made at any time post-service in this case and the Veteran is not competent to diagnosis diabetic retinopathy himself, as the matter of a medical diagnosis for a disability of this nature is not capable of lay observation and is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994). 

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Increased Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014). 

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C. Right and Left Lower Extremity Neuropathy

The Veteran filed a service connection claim for tingling in the toes, described as possible peripheral neuropathy, secondary to service connected diabetes mellitus Type II, on August 31, 2010.  

When seen by VA in August 2010, the Veteran acknowledged having symptoms of mild foot tingling, day and night.   

Private medical records of Dr. S. include an entry dated in August 2010, at which time physical examination revealed motor testing of 5/5; normal sensory findings; and deep tendon reflexes of 2+ throughout.  Dorsalis pedal pulses were 2+ bilaterally.  

A VA mental health consultation report of September 2010 documented a list of the Veteran's medical problems, which included diabetes and osteoarthritis, and failed to include peripheral neuropathy.  Chronic pain from musculoskeletal problems was noted and the report mentioned that the Veteran walked with a cane.  

A VA examination was conducted in December 2010.  A history of diabetes diagnosed in the early 1990's was noted, treated with Glipizide and Metformin.  Symptoms of a 2-year history of constant tingling in the toes of both feet were reported.  It was noted that the symptoms did not limit walking and that the Veteran was not on any treatment for neuropathy.  On examination, gait was normal and no assistive devices were required.  There were several areas of diminished light touch sensation in the lower extremities on monofilament testing of the toes.  Vibratory sensation was intact.  Monofilament testing was normal from the ankles proximally.  Mild peripheral neuropathy of the lower extremities, more likely than not due to diabetes, was diagnosed.  

A May 2011 VA record reflects that the Veteran was seen for a diabetes follow-up, at which time uncontrolled diabetes was assessed.  There were no complaints or symptoms of lower extremity peripheral neuropathy made, and physical examination revealed no edema of the extremities, and no focal neurological deficit. 

In a June 2011 rating action, service connection was established for right and left lower extremity peripheral neuropathy, for which separate initial 10 percent evaluations were assigned effective from August 31, 2010.  

In December 2011, the Veteran submitted a lay statement for the file indicating that he suffered from "several moderate to severe" problems in his lower extremities associated with his peripheral neuropathy.  He stated that he experienced a lot of numbness and that his toes felt cold all of the time.  He also mentioned having constant tingling and ankle swelling, and reported that he could not walk long distances without the assistance of a cane.  

VA medical records dated from October 2011 to January 2012 are entirely negative for any complaints or findings relating to peripheral neuropathy, although the Veteran was seen on numerous occasions for a variety of different reasons during that time period.  

Also on file are records from the Social Security Administration indicating that disability benefits were approved from July 1995 for conditions identified as disorders of the back and depression.  Nowhere in those records is peripheral neuropathy of the lower extremities related to diabetes mentioned, and this condition was not identified as one of the conditions supporting the grant of disability benefits.  The SSA records do show that the Veteran's historical medical conditions (August 1994) included herniated nucleus pulposus L5-S1; right leg S-1 radiculopathy; and chronic myofascial pain syndrome.  

On VA examination of the heart conducted in April 2013, the Veteran had no peripheral edema of the lower extremities.  

A VA peripheral neuropathy examination was conducted on April 28, 2014.  The Veteran reported that he was diagnosed with diabetic peripheral neuropathy in about 2005, which he described as getting progressively worse and involving tingling of both feet and lower legs.  He stated that he no longer had hair on his lower legs and was not able to sense heat in bath water with his hands or feet.  Moderate intermittent pain and numbness, and moderate paresthesias and/or dysesthesias of the lower extremities were reported.  Strength testing in the knees and ankles was 5/5.  Light touch/monofilament testing results were absent in the knees and thighs, and decreased in the ankle, lower leg, feet, and toes.  Vibration and cold sensations were decreased in the lower extremities.  Moderate incomplete paralysis of the sciatic nerve was assessed.  The Veteran stated that peripheral neuropathy was "one of the reasons" supporting the grant of full SSA benefits.  Reference was made to a provider note of December 31, 2013 at which time a foot examination was completed which revealed that the feet were visually normal with no demonstrated symptoms.  Pedal pulses were normal/present and sensation examination results were normal/intact to monofilament testing.  

In a May 2014 rating action, increased ratings of 20 percent were assigned for right and left lower extremity peripheral neuropathy, effective from April 28, 2014.  

Analysis

The Veteran maintains that separate initial evaluations in excess of 10 percent are warranted for right and left lower extremity peripheral neuropathy.  

Under Diagnostic Code 8520, a 10 percent rating is warranted when there is mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted when there is moderate incomplete paralysis.  A 40 percent rating is warranted when there is moderately severe incomplete paralysis.  A 60 percent is warranted when there is severe incomplete paralysis with marked muscular atrophy. An 80 percent rating is warranted when there is complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).  Where involvement is wholly sensory, the rating should be for the mild, or at most moderate, incomplete paralysis.  38 C.F.R. § 4.124a (2014).

The terms mild, moderate, and severe are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2014).  The use of terminology such as mild or moderate by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014). 

After reviewing the evidence of record, the Board finds that there is no basis for assigning initial evaluations in excess of 10 percent are warranted for right and left lower extremity peripheral neuropathy.   

In this regard, findings made prior to April 27, 2014 were indicative of essentially mild to absent clinical symptomatology.  Essentially, when evaluated in December 2010, symptomatology was limited to the toes and at that, was primarily sensory, accompanied by subjective complaints of tingling of the toes and objective evidence of diminished light touch sensation in the lower extremities on monofilament testing of the toes.  Peripheral neuropathy of the lower extremities, described by the examiner as mild, was assessed.  When evaluated in December 2013, the feet were visually normal with no demonstrated symptoms.  Pedal pulses were normal/present and sensation examination results were normal/intact to monofilament testing; essentially no clinical symptoms of lower extremity peripheral neuropathy were shown at that time.  

In contrast to the clinical evidence, is the Veteran's lay statement of December 2011, at which time he self-described his symptoms of peripheral neuropathy as "moderate to severe" noting symptoms of numbness, coldness in the toes, constant tingling, and ankle swelling, and reported that he could not walk long distances without the assistance of a cane.  While wholly sensory symptoms such as numbness, coldness in the toes and constant tingling have been shown to be associated with lower extremity peripheral neuropathy, when evaluated by trained clinicians, such symptoms have were assessed and shown as only mild to non-existent prior to April 28, 2014.  The Veteran's own characterization of his symptoms as "moderate to severe" are of little probative value as he lacks the medical experience of a trained clinician and his December 2011 characterization is entirely inconsistent with his own reported complaints and clinical findings as shown by medical records dated prior to and even on examination of April 28, 2014.  

Further, with respect to his reports of ankle swelling, as a medically untrained lay person, the Veteran is not qualified to associate these particular symptoms with peripheral neuropathy.  In this regard, he has numerous medical conditions including those impacting the knees and back, as well as documented osteoarthritis, any of which could account for such symptoms, if in fact manifested.  When given a chance to identify ankle swelling as a symptom associated with peripheral neuropathy on examinations of December 2010 and April 2014, and at all points in between, the Veteran failed to do so and further, no clinician has noted or observed any such symptom and associated this with the lower extremity peripheral neuropathy.  

The Veteran's attorney urges that the Veteran's use of a cane is associated with his peripheral neuropathy and evidences moderate disability.  In this regard, the attorney points to a VA mental health consultation report of September 2010 noting that the Veteran walked with a cane.  The attorney failed to mention that there was no indication in that record or elsewhere in the medical records that use of the cane was in any way related to peripheral neuropathy.  Having reviewed the September 2010 entry, there is in fact no mention of peripheral neuropathy; however other medical problems including osteoarthritis were noted in the report, as was the fact that the Veteran experienced chronic pain from musculoskeletal, not neurological, problems.  Viewed in context, it would appear that the use of the cane was related to such findings and not to peripheral neuropathy.  Further supporting this conclusion is the fact that there is no mention of the use of a cane in conjunction with symptoms of peripheral neuropathy as shown by examination reports of December 2010 and April 2014, or at any point in between.  

The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In determining whether evidence submitted by a Veteran is credible, VA may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341 (1999) (where the claimant was also a physician, and therefore a medical expert, Board should properly consider the appellant's own personal interest in the outcome of the case). 

In essence, the Board finds the Veteran's 2011 lay statement less credible and reliable than the clinical evidence on file.  The Board notes that the Veteran has not been consistent in his assertions regarding either the nature or severity of his symptoms, with his 2011 lay statement revealing a seeming exaggeration of symptoms, when compared to the clinical findings and even to his own lay reports of symptoms as shown in the 2010 and 2014 examination reports.  Further, the Veteran's credibility and reliability is questionable, as evidenced by his inaccurate report made during the 2014 examination to the effect that SSA benefits had been premised at least in part on his peripheral neuropathy.  They certainly were not, as the condition had not been diagnosed at the time when SSA benefits were granted, nor were any such symptoms manifested at that time per a review of the records.  

Prior to April 28, 2014, sensory complaints and findings shown were assessed by a competent medical professional as mild in severity; moreover symptoms were not demonstrated on all examinations or testing (see December 2013 record).  Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted higher schedular ratings than those assigned. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that bilateral lower extremity peripheral neuropathy has not significantly changed and a uniform evaluation is warranted for the entirely of the appeal period between August 31, 2010 and April 27, 2014.   

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration. 38 C.F.R. § 3.321(b)(1) (2014).  The first step is to determine whether the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the rating criteria for neurological conditions reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case.  The record shows that the manifestations of the bilateral lower extremity peripheral neuropathy disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the bilateral lower extremity peripheral neuropathy disability is in excess of that contemplated by the assigned ratings.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating as the symptomology is wholly sensory and moderate symptoms are not demonstrated.  The evidence does not show frequent hospitalizations or that neuropathy caused marked interference with employment or prior employment.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.

Accordingly, the Board finds that the criteria for the assignment of initial ratings in excess of 10 percent for bilateral lower extremity peripheral neuropathy are not warranted as the preponderance of the evidence is against the assignment of any higher rating prior to April 28, 2014.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for ischemic heart disease, to include as due to herbicide exposure, is denied.

Service connection for retinopathy, to include as secondary to service-connected type II diabetes mellitus, is denied.

Entitlement to an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy prior to April 28, 2014, is denied. 

Entitlement to an initial rating in excess of 10 percent for left lower extremity peripheral neuropathy prior to April 28, 2014, is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's service connection claim for a psychiatric disorder, to include PTSD and depression, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

A brief review of the facts reveals that a VA PTSD examination was conducted in December 2010 and the claims folder was reviewed.  The examiner noted that the STRs were negative for mental health symptoms or diagnoses; it was mentioned that the Veteran served as a Hawk MSL launch mechanic and had in-country Vietnam service, as such, exposure to hostile military activity was conceded.  It was pointed out that PTSD had been diagnosed by a CBOC physician in September 2010, but observed that the DSM-IV criteria did not appear to have been used.  It was noted that the Veteran's personal history was significant for depression beginning in 1996, related to retirement and (unspecified) medical problems since retiring.  It was noted that since retiring, the Veteran had experienced on-going symptoms of depression.  Ultimately, major depressive disorder, moderate, single-episode was assessed.  Axis III - general medical conditions were listed to include diabetes, asthma, osteoarthritis and GERD.  

The Veteran's attorney maintains that the VA examiner "specifically attributed" the Veteran's diagnosed depression to service-connected diabetes mellitus.  At this point, this assertion is simply a mischaracterization of the evidence.  As noted above, the examiner failed to specify the medical condition or conditions related to the history of depression and failed specifically to link service-connected diabetes to diabetes by virtue of causation or aggravation.  The Board notes that in another portion of the examination report, the examiner simply noted that more proximal causes other than service were present in the Veteran's case to include retirement, medical problems including diabetes, and familial problems.  Without more specific explanation, any one or more of these factors could be responsible for causing or aggravating depression, but none were "specifically" identified as doing so.  

Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court noted that the third prong of 38 C.F.R. § 3.159(c)(4), requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  Consistent with McLendon, the Board finds that an examination and opinion is warranted in this case.  

In this regard, the Board acknowledges the holding in the case of Mariano v. Principi, 17 Vet. App. 305 (2003) in which the United States Court of Appeals for Veterans Claims (Court) stated that it "would not be permissible for VA to undertake such additional development if a purpose was to obtain evidence against an appellant's case,"  Id. at 312.  However, the Court distinguished Mariano in Douglas v. Shinseki, 23 Vet. App. 19 (2009).  In Douglas, the Court acknowledged its decision in Mariano, but held that VA may undertake the development of additional evidence if, as here, evidence on file does not adequately address the critical inquiries and it is necessary to render an informed decision on the claim.  Douglas, 23 Vet. App. at 26.  The medical examination and opinion requested herein will assist the Board in rendering a fully informed decision on the Veteran's claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board also notes that the Veteran underwent a VA examination in December 2010, at which time the VA examiner indicated that the Veteran did not meet the criteria for a diagnosis of PTSD under the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM-5.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015) (emphasis added).  Accordingly, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, the RO certified the Veteran's appeal to the Board in June 2014 and therefore, this claim is governed by DSM-IV.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an opportunity to submit or identify any additional evidence relevant to his service connection claim for a psychiatric disorder, to include PTSD and depression.  With appropriate authorization from the Veteran, obtain and associate with the claims file any additional private treatment records pertinent to the Veteran's claim

In addition, any VA psychiatric/mental health records dated from May 2011 forward, if any, should be added to the file.

2.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of the Veteran's claimed psychiatric disorder, to include PTSD and depression.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner. 

Based upon a review of the relevant evidence of record and history provided by the Veteran, the VA examiner is asked to identify the current psychiatric diagnosis(es) for the Veteran. 

The VA examiner is then specifically requested to offer the following opinions: 

a.  Does the Veteran meet the criteria for a diagnosis of PTSD using the DSM-IV criteria?  

i.  If a diagnosis of PTSD is provided, is it at least as likely as not (a 50 percent probability or higher) that the Veteran's PTSD had its onset during service, or is otherwise related to active service?

ii.  If the Veteran fails to meet the criteria for a diagnosis of PTSD under DSM-IV criteria, the VA examiner should specifically identify which portion(s) of the criteria the Veteran failed to satisfy. 

b.  Regarding any other psychiatric diagnosis, is it at least as likely as not (a 50 percent probability or higher) that a diagnosed psychiatric disorder had its onset during service or within the first post-service year (March 1967 to March 1968), or is otherwise etiologically related to active service?

c.  Regarding any other psychiatric diagnosis, is it at least as likely as not (a 50 percent probability or higher) that that a diagnosed psychiatric disorder was caused or chronically aggravated (specify which, as applicable) by a service-connected condition, to include diabetes mellitus and associated peripheral neuropathy of the upper and lower extremities, as well as erectile dysfunction.  

A rationale should be given for all opinions and conclusions rendered. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  After ensuring that the requested opinions are adequate, readjudicate the issue of whether the Veteran is entitled to service connection for a psychiatric disorder, to include PTSD and depression.  If the benefit sought is not granted, provide a supplemental statement of the case to the Veteran and his representative and allow an adequate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

4.  Thereafter, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


